DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claims 14-15 are objected to because of the following informalities:  
In lines 13-14 of claim 14: “… the image light transfers, and …’ should be changed to --… the image light transfer, …--; 
In line 17 of claim 14: “… exits the output area,  --… should be changed to --… exits the output area, and …--; and 
In line 18 of claim 14: “… the head mount display further comprising:  --… should be changed to --… wherein the head mount display further comprises: …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, a limitation “a refractive index” is configured to satisfy an inequality relation in terms of “degrees.”   Thus, the inequality relation in terms of “degrees” is not consistent with the refractive index, i.e., a real number.

Claim Rejections - 35 USC § 102
7.	`The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (U.S. Pub. No. US 2014/0168735 A1).

As to claim 1, Yuan (Figs. 1-10) teaches a hologram light guide plate (Fig. 3) that guides image light (an input light 304) to an eye, comprising:  
a hologram layer (a single layer or multiple layers with a multiplexed holographic light input/output grating 308/310 and a fold grating 314; 5-7) that converts a proceed direction of the image light by refractive index modulation (one or more additional multiplexed holographic grating elements, such as a fold grating 314, are utilized fan out in a different direction than that of light output grating 310; [0026], lines 1-5) (Fig. 3); 
a glass layer (a waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314; [0025], line 3) that is placed at an external side of the hologram layer (the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) (Fig. 3); 
a protect layer (a top layer/a bottom layer) that is placed at an external side of the glass layer (the waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) and that protects the hologram layer (the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) (Fig. 3); and 
an intermediate layer (an air layer) that is placed between the glass layer (the waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) and the protect layer (the top layer/the bottom layer) (Fig. 3), 
wherein the hologram layer (the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) and the glass layer (a waveguide 302 without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) form a transfer layer through which the image light (the input light 304) transfers (Fig. 3), and 
wherein the intermediate layer (the air layer) causes the image light (the input light 304) to transfer only in the transfer layer in a section from where the image light (the input light 304) enters the input area (the multiplexed holographic light input grating 308) to where the image light exits the output area (the multiplexed holographic light output grating 310) (waveguide 302 may be composed of glass, such that light is reflected by total internal reflection at an air-glass interface 303; [0025], lines 3-5) (Fig. 3).

As to claim 2, Yuan teaches 
wherein the intermediate layer (the air layer) has a refractive index (1.0003) smaller than that (1.52) of the glass layer (the waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314), thereby totally reflecting the image light (the input light 304) at a boundary surface (the air-glass interface 303) between the glass layer and the intermediate layer (waveguide 302 may be composed of glass, such that light is reflected by total internal reflection at an air-glass interface 303; [0025], lines 3-5) (Fig. 3).

As to claim 3, Yuan teaches wherein assuming that: 
a critical angle at which the image light totally reflects at the boundary surface is θC (e.g., for crown glass-air boundary, the critical angle 41.1 degrees) and 
an angle between a proceed direction of the image light reflected at the boundary surface and the boundary surface is θF, 
a refractive index of the intermediate layer is configured to satisfy: θF < 90 -  θC (degree) (since θF decreases as an incident angle increases from the critical angle θC, i.e., 41.1 (degrees), θF < 90 -  θC (degree) is satisfied) (Fig. 3).

As to claim 13, Yuan teaches 
wherein a refractive index (1.0003) of the intermediate layer (the air layer) is at or below 1.42 (Fig. 3).

As to claim 16, Yuan (Figs. 1-10) teaches a hologram light guide plate (Fig. 3) that guides image light (input light 304) to an eye, comprising an input area (the multiplexed holographic light input grating 308) where the image light (the input light 304) is incident onto the hologram light guide plate and an output area (the multiplexed holographic light output grating 310) where the image light (input light 304) exits the hologram light guide plate (Fig. 3), the hologram light guide plate further comprising: 
a hologram layer (a single layer or multiple layers with a multiplexed holographic light input/output grating 308/310 and a fold grating 314; 5-7) that converts a proceed direction of the image light by refractive index modulation (one or more additional multiplexed holographic grating elements, such as a fold grating 314, are utilized fan out in a different direction than that of light output grating 310; [0026], lines 1-5) (Fig. 3); 
a glass layer (a waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314; [0025], line 3) that is placed at an external side of the hologram layer (the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) (Fig. 3); 
a protect layer (a top layer/a bottom layer) that is placed at an external side of the glass layer (the waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) and that protects the hologram layer (the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) (Fig. 3); and 
an intermediate layer (an air layer) that is placed between the glass layer (the waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314) and the protect layer (the top layer/the bottom layer), a refractive index (1.0003) of the intermediate layer (the air layer) being smaller than that (1.52) of the glass layer (the waveguide 302 composed of glass without the single layer or the multiple layers with the multiplexed holographic light input/output grating 308/310 and the fold grating 314). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Cruikshank (U.S. Pub. No. US 2006/0249951 A1).

As to claim 4, Yuan teaches the hologram light guide plate according to claim 1.
Yuan does not expressly teach wherein the protect layer includes an ultraviolet ray barrier layer which transparency against the image light is higher than that against ultraviolet ray.
Cruikshank (Figs. 1A-1D) teaches 
wherein the protect layer (110 and 120) includes an ultraviolet ray barrier layer (a transparent UV blocking layer 120) which transparency against the image light (the image light in holograms; [0006], line 7) is higher than that against ultraviolet ray (Figs. 1A-1D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a transparent UV blocking layer as taught by Cruikshank in a multiplexed hologram tiling of Yuan because the ultraviolet blocking layer protects user’s skin from the adverse effects of the sun.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Cruikshank as applied to claim 4 above, and further in view of Sargent (U.S. Pub. No. US 2005/0202263 A1).

As to claim 11, Yuan and Cruikshank teach the hologram light guide plate according to claim 4.
Yuan and Cruikshank do not expressly teach wherein the ultraviolet ray barrier layer is formed by a multilayer including at least SiO2.
 Sargent (Figs. 1-3) teaches 
wherein the ultraviolet ray barrier layer is formed by a multilayer (e.g., barrier layer (30) and additive layer (20); [0025], lines 1-7; [0030], lines 11-15) including at least SiO2 (silicon dioxide; [0032], line 8) (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a layered system as taught by Sargent in a multiplexed hologram tiling of Yuan as modified by Cruikshank because the performance of the layered system is substantially independent of the color or tint of the plastic panel or additive layers.

12.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Izawa (U.S. Pub. No. US 2011/0273864 A1).

As to claim 5, Yuan teaches the hologram light guide plate according to claim 1.
Yuan doe not expressly teach wherein the protect layer includes a water vapor barrier layer that barriers water vapor.
	Izawa (Figs. 6A-6C) teaches 
wherein the protect layer (the first transparent base member 11) includes a water vapor barrier layer (a water vapor barrier layer 11C) that barriers water vapor (Figs. 6A-6B).
motivation: keep moisture out of a hologram
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a water vapor barrier layer as taught by Izawa in a multiplexed hologram tiling of Yuan because the water vapor barrier layer keeps moisture out of the multiplexed hologram tiling.

As to claim 12, Izawa teaches 
wherein the water vapor barrier layer (the water vapor barrier layer 11C) is formed by a film including polyvinylidene chloride (polyvinylidene chloride; [0080], line 6-7) (Figs. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a water vapor barrier layer as taught by Izawa in a multiplexed hologram tiling of Yuan because the water vapor barrier layer keeps moisture out of the multiplexed hologram tiling.

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Saburi (U.S. Patent No. 5,604,611).

As to claim 7, Yuan teaches the hologram light guide plate according to claim 1.
Yuan does not expressly teach wherein the hologram layer includes a monitor area that transmits external light and that transmits monitor light reflected from the hologram light guide plate.
 Saburi (Figs. 1-11) teaches 
wherein the hologram layer (the hologram element 1a) includes a monitor area that transmits external light (incident light) and that transmits monitor light (reconstructed light) reflected from the hologram light guide plate (the hologram 1) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hologram as taught by Saburi in a multiplexed hologram tiling of Yuan because the hologram generates a predetermined pattern of diffracting and reflecting an incident light beam and converting the incident light beam into a diffraction-resultant light beam or a reconstructed light beam.

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Kadono (U.S. Pub. No. US 2019/0227309 A1).

As to claim 8, Yuan teaches the hologram light guide plate according to claim 1.
Yuan does not teach further comprising a convex lens between the protect layer and the intermediate layer, wherein a surface of the convex lens contacting with the intermediate layer is flat, and a surface of the convex lens opposite to the intermediate layer is a convex surface.
Kadono (Figs. 9-12) teaches further comprising 
a convex lens (a second convex lens 113B) between the protect layer (the lower part of the casing 115) and the intermediate layer (the air layer within the casing 115) (Fig. 9), 
wherein a surface of the convex lens (the second convex lens 113B) contacting with the intermediate layer (the air layer within the casing 115) is flat (Fig. 9), and a surface of the convex lens (the second convex lens 113B) opposite to the intermediate layer (the air layer within the casing 115) is a convex surface (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a plano-convex lens as taught by Kadono in a multiplexed hologram tiling of Yuan because a plano-convex lens is the best choice for focusing parallel rays of light to a single point and can be used to focus, collect and collimate light.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Mizutani (U.S. Patent No. 5,898,511).

As to claim 10, Yuan teaches the hologram light guide plate according to claim 1.
Yuan does not teach wherein the intermediate layer is formed by a thermosetting resin.
 Mizutani (Figs. 6-14) teaches 
wherein the intermediate layer is formed by a thermosetting resin (the sealant 431 is a commercially available epoxy-based thermosetting resin; col. 8, lines 53-56; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used epoxy-based thermosetting resin as taught by Mizutani in a multiplexed hologram tiling of Yuan because the epoxy-based thermosetting resin is easy to obtain due to commercial availability.

Allowable Subject Matter
16.		Claims 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Yuan, Cruikshank, Sargent, Izawa, Saburi, Kadono, and Mizutani, either singularly or in combination, does not teach the limitation “the head mount display further comprising: a light guide prism that guides the image light toward the hologram light guide plate; and a monitor opening that transmits external light toward the light guide prism and that transmits monitor light reflected from the light guide prism” in combination with other limitations of the claim 14.

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Yuan, Cruikshank, Sargent, Izawa, Saburi, Kadono, and Mizutani, either singularly or in combination, does not teach the limitation “a dry area that is placed at a side surface of the glass layer and also at a side surface of the hologram layer, and that absorbs water vapor” of claim 6 and the limitation “a water vapor barrier layer that barriers water vapor, wherein the water vapor barrier layer includes a protruded portion, and wherein the water vapor barrier layer covers a side surface of the hologram layer and a side surface of the glass layer, and a top surface of the protruded portion is placed at a position contacting with the side surface of the hologram layer, thereby protecting the hologram layer from water vapor” of claim 9 in combination with other limitations of the base claim, respectively.

Conclusion

17.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oku (U.S. Pub. No. US 2019/0146221 A1) is cited to teach a display device used as a head mounted display and an optical device employed in the display device.
Ayres (U.S. Pub. No. US 2019/0101760 A1) is cited to teach one or more improved methods, systems, or devices for reflecting light and optical reflective devices comprising grating structures.

Inquiries 

18.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691